933 So. 2d 658 (2006)
Gary C. QUILLING, Appellant,
v.
James R. McDONOUGH, State of Florida, Appellee.
No. 1D06-1695.
District Court of Appeal of Florida, First District.
July 6, 2006.
Gary C. Quilling, pro se, Appellant.
Louis A. Vargas, General Counsel, and Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of May 10, 2006, the Court has determined that the appeal should be dismissed for lack of jurisdiction. See Banks v. State, 916 So. 2d 35 (Fla. 1st DCA 2005).[1]
BARFIELD, VAN NORTWICK, and LEWIS, JJ., concur.
NOTES
[1]  If the appellant wishes to seek review of the order determining him to be indigent and directing the Department of Corrections to impose a lien on his inmate trust account, his remedy is to move to amend the petition for writ of certiorari filed in case number 1D06-1593. Statton v. Crosby, 912 So. 2d 669 (Fla. 1st DCA 2005).